Title: From Thomas Jefferson to George Hammond, 18 April 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia Apr. 18. 1793.

I have now the honor to inclose you the answer of the Attorney General to my letter covering yours of Mar. 12. on the case of Hooper and Pagan, wherein he has stated the proceedings of Pagan for obtaining a writ of error from the Supreme court of the US. for revisal of the judgment of the inferior court pronounced against him; and also his opinion on the merits of the question, had the writ of error been procured, and the merits thereby been brought into question. From this statement you will be able to judge whether Pagan has bonâfide complied with the rule which requires that a foreigner, before he applies for extraordinary interposition, should use his best endeavors to obtain the justice he claims from the ordinary tribunals of the country. You will perceive also that had the writ been pressed for and obtained, and the substantial justice of Pagan’s claim thereby brought into discussion, substantial justice would have been against him, according to the opinion of the Attorney General, according to the uniform decisions of the courts of the US. even in the case of their own citizens, and according to the decision of this very case in the British provincial court where the evidence was taken and the trial first had. This does not appear then to be one of those cases of gross and palpable wrong ascribable only to wickedness of the heart, and not to error of the head,  in the judges who have decided on it, and founding a claim of national satisfaction. At least, that it is so, remains yet to be demonstrated.
The readiness with which the government of the US. has entered into enquiries concerning the case of Mr. Pagan, even before that case was ripe for their interposition according to ordinary rules, will, I hope, satisfy you, that they would with equal readiness have done for the redress of his case whatever the laws and constitution would have permitted them to do, had it appeared in the result that their courts had been guilty of partiality or other gross wrong against Mr. Pagan. On the contrary, it is hoped, that the marked attentions which have been shewn to him by the government of Massachusets, as well as by that of the US. have evinced the most scrupulous dispositions to patronize and effectuate his right had right been on his side. I have the honor to be with due respect Sir Your most humble servt

Th: Jefferson

